i'iLe CUPY




CHIEF JUSTICE                                                                                                                     CLERK
JAMES T. WORTHEN                                                                                                                  PAM ESTES

                                                TwELFTH COURT OF ApPEALS
JUSTICES
                                                                                                                       FILEDCHIEF
                                                                                                                              IN STAFF AnORNEY
BRIAN HOYLE
                                                                                                                12th COURT OF    APPEALS
                                                                                                                             MARGARET HUSSEY
GREG NEELEY
                                                                                                                     TYLER, TEXAS
                                                                                                                12/29/2015 3:54:45 PM
                                                                                                                       PAM ESTES
                                                                                                                         Clerk
           December 4,2015


           Ms. Laverne Lusk 

           County Clerk 

           P. O. Drawer 420 

           Rusk, TX 75785 

           * DELIVERED VIA E-MAIL                    *
           RE: 	     Case Number:                             12-14-00300-CV 

                     Trial Court Case Number:                 Pl2025 


           Style: 	 In the Estate of Rodney Joe Knight Deceased



           Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           Mandate issued in the above cause. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           PAM ESTES, CLERK


           By: ----J.-1.W~!!!od..!.j~-I--_!.._(.;..~rt..L.IL~~
               Katrina McClenny, Chief Depu


           C Mr. William N. Pedersen (DELIVERED VIA E-MAIL) 

           C Mr. Wayne D. Haglund (DELIVERED VIA E-MAIL) 



                                                                                                     ,2015.

           Brief explanation of action taken:

       ·1
       \
       ,
                    r .
           ~\.'< LlLA \
               ,~
                                ~/tL JJl (..AI
                                r
                                          )

                          1517WESTFRONTSTREET. SUlTE354 • TYLER. TX75702 • TEL:903-593-8471 • FAX:903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg; Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van 

                                                               Zandt and Wood Counties 

                                                            www.12thcoa.courts.state.tx.us
                     THE STATE OF TEXAS 

                        MANDATE 

                     *********************************************
TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 23rd
day of September, 2015, the cause upon appeal to revise or reverse your judgment between

               IN THE ESTATE OF RODNEY JOE KNIGHT, DECEASED

                        NO. 12-14-00300-CV; Trial Court No. P12025

                                Opinion by Greg Neeley, Justice.

was determined; and therein our said Court made its order in these words:

      '"THIS CAUSE came to be heard on the appellate record and briefs filed herein. and the
same being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED. ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed. and that all costs of this appeal are hereby adjudged against the
Appellant. NATOSHA MOORE, for which execution may issue, and that this decision be
certified to the court below for observance:'

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof af1ixed. at the City of
Tyler, this the 4th day of December, 2015.


                      PAM ESTES, CLERK


                      By: __~~~~~~~~~~__
                          Chief Deputy Clerk

                                                                               FILED 

                                                                       at       jI     o'clock    11    M

                                                                                DEC 04:2015
                                                                            LAVERNE LUSK 

                                                                      CLERKtPJiNTY COURT CHEROKEE CO., TX

                                                                      nV{-=t')::l.                  Deputy
                                                                                                    tiLt COPY




                                Court of Appeals
                     Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                            Court of Appeals No. 12-14-00300-CV

                                   Trial Court No. P12025

 In the Estate of Rodney Joe Knight, Deceased
                                                                                                ,
 DOCUMENTS FILED                          AMOUNT        FE~rAIDBY
                                                                                                                \
  Motion fee                                  $10.00    William N Pedersen
  Reporter's record                          $140.00    Bill Pedersen
  Reporter's record                          $479.00    Appellant and Appellee
  Clerk's record                             $211.00    Bill Pedersen III
  Motion fee                                  $10.00    William N Pedersen
. Supreme Court chapter 51 fee                $50.00    Stripling, Pedersen & Floyd
  Indigent                                    $25.00    Stripling, Pedersen & Floyd
  Required Texas.gov efiling fee              $20.00    Stripling, Pedersen & Floyd
  Filing                                     S100.00    Stripling, Pedersel1&- Floyd
  TOTAL:                                   SI,045.00

 I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
 certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
 AND SEAL OF SAID COURT, at Tyler, this 4th day of December 2015, A.D.

                                                  PAM ESTES, CLERK



                                                 BY:---J~.I!J,L..),~~-J,..:.....L...L.~/l.tl.J,t~q,..­
                                                       Katrina McClenny, Chief Depu